  Case: 7:19-cv-00089-REW Doc #: 17 Filed: 10/08/20 Page: 1 of 2 - Page ID#: 49




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                       PIKEVILLE

 TROY HUNT,                                       )
                                                  )
       Plaintiff,                                 )
                                                  )              No. 7:19-CV-89-REW
 v.                                               )
                                                  )                     ORDER
 ANDREW SAUL, Commissioner of Social              )
 Security,                                        )
                                                  )
       Defendant.                                 )

                                        *** *** *** ***

       Plaintiff Troy Hunt moves, pursuant to Federal Rule of Civil Procedure 60(b), for relief

from the Court’s Judgment and Order dismissing his case without prejudice. DE 14 (Motion); DE

12 (Judgment); DE 11 (Order). Plaintiff also requests that the Court grant his October 2019 motion

to proceed in forma pauperis (IFP), DE 3, as updated in the instant filing. DE 14 at 6; DE 14-3

(Updated IFP Application). Defendant responded, deferring to the Court. DE 16.

       The Court has discretion to relieve a party from a final judgment due to “mistake,

inadvertence, surprise, or excusable neglect.” Fed. R. Civ. P. 60(b)(1). Here, Plaintiff asserts that

his failure to respond to the Court’s Orders, which ultimately led to the dismissal of his case on

April 2, 2020, occurred because his prior attorney did not receive ECF notices to her email inbox

and thus was not aware that she needed to take action in the case. See DE 14 at 1–2; DE 14-1.

Neither Plaintiff nor his legal counsel was aware of the problem until after the case was dismissed.

DE 14 at 2–3. On the record, it appears that the failure to respond to the Court’s Orders was

inadvertent. Further, this case is a small piece of a tapestry of currently pending procedural




                                                 1
  Case: 7:19-cv-00089-REW Doc #: 17 Filed: 10/08/20 Page: 2 of 2 - Page ID#: 50




complaints brought against Defendant by former clients of Eric Conn. Thus, Defendant will face

no prejudice by reinstatement of this case.

       Additionally, Plaintiff’s filing addresses the Court’s earlier concern regarding whether the

originally-filed IFP affidavit was properly signed. Plaintiff both explains that the original affidavit

was signed by counsel with Plaintiff’s permission, DE 14 at 4, and submits a new affidavit, signed

by Plaintiff Hunt himself. DE 14-3.

       Accordingly, the Court ORDERS as follows:

   1. The Courts GRANTS DE 14. The Court’s Judgment (DE 12) and Order (DE 11) are hereby

       SET ASIDE, and this matter is REINSTATED on the active docket;

   2. The Court SETS ASIDE its Order denying Plaintiff’s Motion to proceed in forma pauperis

       (DE 6) and GRANTS DE 3, as updated by DE 14-3; and

   3. The Court will issue a proper briefing schedule.

   This the 8th day of October, 2020.




                                                  2
